El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Cristina C. de Nadal demandó en la Corte Municipal de Mayagüez a Mariano Mari Hermanos, en cobro de trescien-tos pesos. Resuelto el caso, fué apelado a la corte de dis-trito y ésta lo decidió por sentencia de 29 de mayo de 1918. El 25 de junio siguiente la parte demandada solicitó un nuevo juicio que le fué negado por la corte y entonces apeló para ante este Tribunal Supremo quedando radicada la trans-cripción de los autos el 19 de marzo último.
Así las cosas, la parte demandante y apelada solicitó la desestimación del recurso, alegando que no es apelable la resolución denegatoria del nuevo juicio. Su alegación está sostenida por la jurisprudencia de esta corte establecida en el caso de Rodríguez v. Nogueras, 16 D. P. R. 133, así:
*340“Las resoluciones denegatorias de nuevo juicio dictadas por las cortes de distrito en casos originados en las cortes municipales no son apelables para ante el Tribunal Supremo, porque no hay pre-cepto legal que autorice dichos recursos.”
Existe además otra razón, que apoya la contención de la parte apelada y es que la cuantía de la reclamación no ex-cede de trescientos pesos y ya dijimos en Mora v. Rosaly, 18 D. P. R. 172, que admitir que pudiera apelarse en tal caso de la resolución relativa al nuevo juicio, cuando la ley no otorga recurso contra la sentencia, sería dejar burlado el precepto del legislador contenido en el artículo 295 del Código de Enjuiciamiento Civil, tal como fue enmendado en 9 de marzo de 1905.
Por virtud de lo expuesto debe desestimarse el recurso establecido.

'Declarada con lugar la moción de la deman-dante de marzo SI, 1919, y desestimado el recurso de apelación.

Jueces concurrentes: Sres. Presidente Hernández y Asociados Wolf, Aldrey y Hutchison.